Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 5 and 29-33 are pending. Applicant’s amendment filed 3/30/2021 is acknowledged.

2. Claim 29 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2020.

3.  Claims 5 and 30-33 are accordingly under consideration in the instant applicant.

4.  Applicant’s amendment/response has overcome the rejections under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

The claims are now directed to a method of isolating a subset of antibodies using a separation means that has specific affinity for a kappa light chain constant region and for a lambda light chain constant region as opposed a “variable domain specific affinity chromatography media”. One of skill in the art would recognize as applicant being in possession of separation means which are specific for the constant rather than the variable region given applicant’s disclosure. 

5.  Applicant’s amendment/response in conjunction with the Declaration of Nicolas Fischer under 37 CFR 1.132 is also deemed persuasive to overcome all of the outstanding prior art rejection under 35 USC 102 and 35 USC 103.

As is noted by applicant in the Response at p. 6, the Fischer references and Elson all teach expression of a mixture containing two monospecific monoclonal antibodies and a one kappa/lambda bispecific antibody. However, the current claims recite culturing a single cell line capable of expressing at least three immunoglobulin light chains wherein at least one light chain is a kappa light chain and at least one light chain is a lambda light chain to produce an antibody mixture of three or more monospecific antibodies and three or more bispecific antibodies. 

Claim Interpretation
6. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not 

The claims limitations “a separation means” in base claim 5, subsections (b) (i-ii) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
7.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claims 5 and 30-33 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

9.  The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:




10.  Claims 5 and 30-33 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide support for the invention as now claimed. 

This is a New Matter rejection for the following reasons:

The phrase "separation means" in base claim 5, subjection (b) (i-ii) represents a departure from the specification and the claims as originally filed.

Applicant's amendment filed 6/17/06 does not point to the specification for support for the newly added limitations ".  While the specification exemplifies using a a Capture Select LC-kappa and LC-lambda (see p 32 of the specification as filed) which can be considered as separation means that have specific affinity for a kappa and a lambda light chain constant region, the ‘phase “a separation means” is considerably broader and the specification does not link corresponding structure that may perform the “separation means” as required for a means-plus-function clause. The specification does not provide a clear support for the newly added limitation. 
Applicant is required to cancel the new matter in the response to this Office Action.  Alternatively, Applicant is invited to provide sufficient written support for the limitation indicated above.  See MPEP 714.02 and 2163.06.

Double Patenting
11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


12. Applicant has overcome the outstanding ODP rejection over claims 1-8 of U.S. Patent No. 10,047,144 because the ‘144 claims a method of purifying a bispecific antibody that includes two copies of a single heavy chain and a first light chain comprising a kappa constant region and a second light chain comprising a lambda constant region (kappa/lambda bodies) starting from a mixed antibody composition that includes kappa/lambda bodies, and one or more monospecific monoclonal antibodies having two lambda light chains and one or more monospecific monoclonal antibodies having two kappa lights chains. However, the current claims recite a method of isolating a subset of antibodies starting from culturing a single cell line capable of expressing one heavy chain and at least three light chains, wherein at least one light chain is a kappa light chain and at least one light chain is a lambda light chain. The Fischer references and Elson are of no avail because as discussed supra, these references do not teach producing an antibody mixture of three or more monospecific antibodies and three or more bispecific antibodies as currently claimed.  


13. Applicant has overcome the outstanding ODP rejection over claims 1-12 of U.S. Patent No. 9,926,382 because the ‘382 claims a method of generating a bispecific antibody that includes two copies of a single heavy chain and a first light chain 

14. Applicant has overcome the outstanding ODP rejection over claims 1-16 of U.S. Patent No. 10,457,749, because the ‘749 claims a method of purifying a bispecific antibody that includes two copies of a single heavy chain and a first light chain comprising a kappa constant region and a second light chain comprising a lambda constant region (kappa/lambda bodies) starting from a mixed antibody composition that includes kappa/lambda bodies, and one or more monospecific monoclonal antibodies having two lambda light chains and one or more monospecific monoclonal antibodies having two kappa lights chains. However, the current claims recite a method of isolating a subset of antibodies starting from culturing a single cell line capable of expressing one heavy chain and at least three light chains, wherein at least one light chain is a kappa light chain and at least one light chain is a lambda light chain. The Fischer references and Elson are of no avail because as discussed supra, these references do not teach producing an antibody mixture of three or more monospecific antibodies and three or more bispecific antibodies as currently claimed.  


15. Claims 5 and 30-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,597,465, in view of Fischer et al. (US 2012/0184716, IDS Ref).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘465 claim the same method of   isolating a subset of antibodies from a starting mixture which is expressed in a cell that includes one immunoglobulin heavy chain combined with different light chain variable domains; said light chains fused either to a light chain constant domain of the kappa type or to the Lambda type. The ‘465 is considered to recite at least three immunoglobulin light chains because the claim recites that what is generated is an antibody mixture that includes three or more monospecific antibodies and three or more bispecific antibodies (see claim 1, step (d)). 

The ‘465 further claims that a purification step is included using Kappa constant domain specific, Lambda constant domain specific or both kappa and Lambda constant domain specific media (claims 2-3). 

The ‘465 does not recite the elements that the subset of antibodies purified includes an antibody that binds a different epitope of the same antigen (claim 32) or that the process further includes a protein A purification step prior to step (b) (claim 33). 

Fischer teaches a method of purifying kappa/lambda antibodies from a mixture of IgG/kappa, IgG/lambda and a kappa/lambda body each with a common heavy chain that employs affinity chromatography media that binds specifically to human Kappa and human Lambda constant regions (¶12). 

Fischer further teaches that in some methods the non-identical antibodies target differing epitopes of the same target antigen (¶28). 

Fischer further teaches that the bispecific antibodies was purified using the kappa/lambda select media with a preceding Protein A capture step (¶88). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a Protein A affinity step prior to purifying a subset of antibodies using a separation means that is specific for a kappa and lambda light chain constant region as well as to have included antibodies that bind to different ep8itopes of the same antigen with the claims of the ‘465. Those of skill in the art would have had reason to do so because Fischer as noted supra teaches that it was known to include a Protein A affinity step prior to purification of a subset of antibodies using kappa/select affinity media and that non-identical antibodies could target differing epitopes of the same target antigen. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 


16.  No claim is allowed.

17. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 20, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644